NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARTIN WARE,                                    No. 18-15178

                Plaintiff-Appellant,            D.C. No. 1:16-cv-01302-DAD-SAB

 v.
                                                MEMORANDUM*
M. BITTER, Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      California state prisoner Martin Ware appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate indifference to

his safety. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Byrd v. Maricopa Cty. Bd. of Supervisors, 845 F.3d 919, 922 (9th Cir. 2017)



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(dismissal under 28 U.S.C. § 1915A); Watison v. Carter, 668 F.3d 1108, 1112 (9th

Cir. 2012) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Ware’s action because Ware failed to

allege facts sufficient to show that defendants were deliberately indifferent to his

safety. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (prison official cannot

be found liable under the Eighth Amendment “unless the official knows of and

disregards an excessive risk to inmate health or safety”); Labatad v. Corr. Corp. of

Am., 714 F.3d 1155, 1160 (9th Cir. 2013) (discussing requirements for deliberate

indifference to safety claim).

      AFFIRMED.




                                          2                                    18-15178